          Case 1:20-cv-00119-JGK-DCF Document 36
                                              37 Filed 04/12/21 Page 1 of 4




                                            WWW.MKCLAWGROUP.COM
                                       LAW OFFICES OF MICHAEL K. CHONG, LLC

             NEW YORK:                              FORT LEE:                                   HOBOKEN:
   1250 BROADWAY, 36TH FL. STE. 300        2 EXECUTIVE DRIVE, STE. 240                 300 HUDSON STREET. STE. 10
     NEW YORK, NEW YORK 10001              FORT LEE, NEW JERSEY 07024                  HOBOKEN, NEW JERSEY 07024
          (212) 726-1104                         (201) 947-5200                            (201) 708-6675
       FAX (212) 726-3104                    FAX (201) 708-6676                          FAX (201) 708-6676

                                             * Please Reply to: FORT LEE             EMAIL: MKC@MKCLAWGROUP.COM
                                                                    Plaintiff may have until 5/10/21 to serve and file his
                                                                    Proposed Findings of Fact and Conclusions of Law,
                                               April 12, 2021       and defendant Putnam Gardens Parking Corp. may
                                                                    have until 6/9/21 to file a response. Together with his
                                                                    Proposed Findings, Plaintiff is directed to serve
Honorable Debra Freeman, U.S.M.J.
                                                                    defendant with a copy of this Order, as well as a copy
United States District Court                                        of the Court's prior 2/8/21 Scheduling Order.
Southern District of New York                                                                               Dated: 4/12/2021
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


                                Re: Ventura v. Putnam Gardens Parkin Corp. et. al.


Dear Judge Freeman:

        This office represents Plaintiff in the above captioned matter. Default Judgment has been entered
against Defendant Putnam Gardens Parking Corp. Judge Koetl referred this matter to Your Honor for an
inquest on damages.

       Your Honor entered a Scheduling Order requiring submissions for the inquest on damages by
March 10, 2021. A copy of the Scheduling Order is attached. Through inadvertence, the due date for the
submissions was not calendared. I only discovered today that the due date for the submissions had not been
calendared while conducting a periodic review of the docket sheets for all of my cases.

      Based on the above, I respectfully request an extension until May 10, 2021 to make the required
submissions.

       Thank you for your consideration of my request.

                                              Respectfully submitted,

                                              s/Michael K. Chong

                                              Michael K. Chong
       Case 1:20-cv-00119-JGK-DCF Document 36
                                           35
                                           37 Filed 04/12/21
                                                    02/08/21 Page 2
                                                                  1 of 4
                                                                       3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOEL VENTURA,

                                Plaintiff,                  20cv00119 (JGK) (DF)
                                                            SCHEDULING ORDER
                -against-                                   FOR A DAMAGES INQUEST
 PUTNAM GARDENS PARKING CORP.,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

       On February 1, 2021, after finding that plaintiff Joel Ventura (“Plaintiff”) was entitled to

a default judgment against defendant Putnam Gardens Parking Corp. (“Defendant”) (Dkt. 33),

the Honorable John G. Koeltl., U.S.D.J., referred this wage-and-hour case to this Court for the

purpose of conducting a damages inquest (Dkt. 34). In this regard, this Court notes that, in

connection with his underlying motion for a default judgment, Plaintiff submitted an unsigned

declaration setting out the hours he worked for Defendant and the wages he was paid (see

Dkt. 26-1), and, in addition, Plaintiff’s counsel submitted both damages calculations (see

Dkt. 27; 27-4) and an attorney declaration regarding the attorneys’ fees and costs that had been

incurred in the case (see Dkt. 27-5). Defendant has not responded, to date, to any of these

submissions. Accordingly, it is hereby ORDERED that:

       1.      Plaintiff shall file Proposed Findings of Fact and Conclusions of Law (“Proposed

Findings”) with respect to damages, and serve them on Defendant, no later than March 10, 2021.

Plaintiff shall include, with such service, a copy of this Order.

       2.      Plaintiff’s Proposed Findings should specifically tie the proposed damages

figure(s) to the legal claim(s) on which liability has now been established against Defendant;

should demonstrate how Plaintiff has arrived at the proposed damages figure(s); and should be
       Case 1:20-cv-00119-JGK-DCF Document 36
                                           35
                                           37 Filed 04/12/21
                                                    02/08/21 Page 3
                                                                  2 of 4
                                                                       3




supported by a sworn affidavit, or a declaration under penalty of perjury, that attaches as exhibits

and contains an explanation of any documentary evidence that helps establish the proposed

damages.

         3.     Further, to the extent that Plaintiff seeks attorneys’ fees and litigation costs,

Plaintiff’s submissions should:

                a.     provide copies of hLV attorneys’ contemporaneous time records, so that

         this Court may assess whether the requested fees are reasonable, see New York Ass’n for

         Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983);

                b.     address the reasonableness of the hourly rates of the attorneys working on

         the matter and their support staff, see Arbor Hill Concerned Citizens Neighborhood

         Ass’n v. Cnty. of Albany, 522 F.3d 182, 190 (2d Cir. 2008); and

                c.     provide copies of invoices or other documentation substantiating the

         amount of costs that have been incurred.

         4.    To the extent such information – regarding both the proposed damages and the

requested attorneys’ fees and costs – has already been submitted by Plaintiff (see Dkts. 26 and

27, as referenced above), Plaintiff may, if he wishes, rely on his earlier submissions, but he

should then attach duplicate copies as exhibits to his Proposed Findings. Further, unlike the

affidavit of Plaintiff that was previously been submitted (Dkt. 26-1), any affidavit or declaration

by Plaintiff should be executed, although it may be signed electronically or sworn by remote

means.

         5.     Defendant shall submit a response, if any, to Plaintiff’s Proposed Findings no

later than April 9, 2021. Defendant is cautioned that, as a corporate entity, it may not appear in

this Court without an attorney, and therefore any response that it seeks to file, including any



                                                    2
       Case 1:20-cv-00119-JGK-DCF Document 36
                                           35
                                           37 Filed 04/12/21
                                                    02/08/21 Page 4
                                                                  3 of 4
                                                                       3




request for a hearing on damages, must be made through counsel for that response to be

considered by the Court.

       5.      IF DEFENDANT FAILS TO RESPOND TO PLAINTIFF’S SUBMISSIONS BY

APRIL 9, 2021, THEN THIS COURT WILL PROCEED TO ISSUE A REPORT AND

RECOMMENDATION CONCERNING DAMAGES ON THE BASIS OF PLAINTIFF’S

WRITTEN SUBMISSION ALONE. FURTHER, THIS COURT WILL NOT HOLD A

HEARING ON DAMAGES, UNLESS DEFENDANT REQUESTS A HEARING, IN

WRITING, BY APRIL 9, 2021. See Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir.

1991) (Fed. R. Civ. P. 55(b)(2) “allows but does not require . . . a hearing”); Fustok v.

ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989) (“[I]t [is] not necessary for the

District Court to hold a hearing, as long as it ensured that there was a basis for the damages

specified in a default judgment.”).

Dated: New York, New York
       February 8, 2021

                                                      SO ORDERED


                                                      ____________________________
                                                      DEBRA FREEMAN
                                                      United States District Judge

Copies to:

Plaintiff’s counsel (via ECF)




                                                 3
